Citation Nr: 0205179	
Decision Date: 05/24/02    Archive Date: 06/03/02	

DOCKET NO.  99-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for rheumatoid 
arthritis, claimed as a residual of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1948.

This case was previously before the Board of Veterans' 
Appeals (Board) in August 2000, at which time it was remanded 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, found that new and material evidence had 
not been received to reopen a claim of entitlement to service 
connection for rheumatoid arthritis, claimed as a residual of 
exposure to ionizing radiation.  The RO did, however, grant 
entitlement to service connection for skin cancer and actinic 
damage.  Although the veteran had claimed that such 
disability had also been a residual of exposure to ionizing 
radiation in service, the RO found that such disability had 
been the result of sun exposure.  In any event, with respect 
to the issue of entitlement to service connection for skin 
disability, the decision represented a full grant of 
benefits.  Accordingly, that issue is no longer before the 
Board and will not be discussed below.


FINDINGS OF FACT

1.  The veteran did not appeal a December 1996 decision by 
the Board, which denied entitlement to service connection for 
rheumatoid arthritis, claimed as a residual of exposure to 
ionizing radiation.

2.  Evidence received since the Board's December 1996 
decision is neither cumulative nor duplicative of that on 
file at the time of the decision and is so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
rheumatoid arthritis, claimed as a residual of exposure to 
ionizing radiation.

CONCLUSIONS OF LAW

1.  The Board's December 1996 decision, which denied 
entitlement to service connection for rheumatoid arthritis, 
claimed as a residual of exposure to ionizing radiation, is 
final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.110 
(1996).

2.  The evidence received since the Board's December 1996 
decision is new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for 
rheumatoid arthritis, claimed as a residual of exposure to 
ionizing radiation.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his rheumatoid arthritis is a 
result of his exposure to ionizing radiation sustained during 
participation in nuclear weapons testing in service.

A review of the evidence discloses that this is not the 
veteran's first such claim.  In December 1996, the Board 
denied entitlement to service connection for rheumatoid 
arthritis, claimed as a residual of exposure to ionizing 
radiation.  Then, as now, service connection connoted many 
factors, but basically it meant that the facts, shown by the 
evidence, established that a particular disease or injury 
resulting in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  There had to be competent evidence of 
current disability (generally a medical diagnosis); of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Even if the disease at issue was initially diagnosed 
after the veteran's discharge from service, service 
connection could still be granted, when all of the evidence 
established that the disease had been incurred in service.  
38 C.F.R. § 3.303(d).

For certain disabilities, such as arthritis, service 
connection was presumed when such disability was shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Such a presumption was rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307.

In general, service connection for a condition, which was 
claimed to be attributable to ionizing radiation exposure 
during service, could be established in one of three 
different ways.  First, it could be presumptively service 
connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), provided that the veteran was a radiation-exposed 
veteran.  Second, if the claimed disease was a radiogenic 
disease, it could be service connected directly under the 
special framework set forth in  38 C.F.R. § 3.311.  The list 
of radiogenic diseases, however, was not exclusive.  The 
veteran could provide competent scientific or medical 
evidence that the disease claimed to be the result of 
radiation exposure was, in fact, a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  Third, even if it was not a disease 
listed in § 3.309 or a radiogenic disease under § 3.311, the 
veteran was not foreclosed from proving direct service 
connection by establishing direct actual causation under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

A radiation-exposed veteran means a veteran who, while 
serving on active duty, participated in radiation risk 
activity as defined in 38 C.F.R. § 3.309(d)(3)(ii).  Such 
activities include on-site participation in a test involving 
the atmospheric detonation of a nuclear device.  Presumptive 
service connection on a radiation basis was then available if 
the veteran has one of the diseases listed in 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d).  Such diseases consisted 
of various forms of cancer including leukemia (other than 
chronic lymphocytic leukemia); multiple myeloma; lymphomas 
(except Hodgkin's disease); and cancer of various organs, 
glands, and other parts of the body.

If the claimed disability could not be service-connected 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), a claim 
for service connection could be based on occupational 
exposure to ionizing radiation could be established under 
38 C.F.R. § 3.311.  In that regard, if it was established 
that a radiogenic disease first became manifest after service 
and was not manifest to a compensable degree within any 
presumptive period as specified in 38 C.F.R. §§ 3.307 or 
3.309, the following factors were to be examined:  (1)  
Whether the veteran participated in an activity that would 
have exposed him to ionizing radiation (determined by making 
an assessment of the size and nature of the radiation dose); 
(2) whether the veteran subsequently developed a radiogenic 
disease as recognized by statute; and (3) whether the disease 
became manifest within a specific period after the radiation 
exposure.  The determination of service connection based on 
ionizing radiation was then made under the generally 
applicable service connection provisions, giving due 
consideration to any opinion provided by the VA under 
Secretary of Health or an outside consultant.  38 C.F.R. 
§ 3.311(f).  Service connection would not be established if 
there was affirmative evidence to establish that a 
supervening nonservice-related condition or evidence is more 
likely the cause of the disease.  38 C.F.R. § 3.311(g).  
Further, the veteran was not precluded from establishing by 
independent medical evidence that a current disorder is 
related to exposure to radiation in service.  See 38 C.F.R. 
§§ 3.303(d) and 3.311(b)(4).

Evidence on file at that time of the Board's December 1996 
decision consisted of the veteran's service medical records; 
private medical records reflecting treatment from November 
1969 to February 1992; VA medical records reflecting 
treatment from July 1987 to February 1994; correspondence 
from the Defense Nuclear Agency, dated from May 1984 to May 
1994; the report of a radiation review of the veteran's file 
performed by the VA Assistant Chief Medical Director for 
Environmental Medicine and Public Health; and an advisory 
opinion, dated in July 1994, from the Director of the VA 
Compensation and Pension Service.  Such evidence showed that 
the veteran's rheumatoid arthritis had had its onset in the 
mid-1960's (see, e.g., a private medical report, dated in 
November 1969, and VA outpatient treatment records, dated in 
January 1990, May 1991, April 1992, and July 1993); however, 
there was no competent evidence that such disorder had a 
nexus to service or to the veteran's first year after 
service.

Although the evidence clearly showed that the veteran was a 
radiation-exposed veteran, having participated in nuclear 
weapons testing during Operation Crossroads in July and 
August 1946, his rheumatoid arthritis, by regulation, was not 
considered a radiogenic disease or otherwise a result of such 
exposure under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), 
3.311(b).  The only evidence to the contrary, was offered by 
the veteran; however, as a layman, he was not qualified to 
offer opinions which required medical expertise, such as 
diagnosis or the etiology of a particular disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Accordingly, entitlement to service connection for rheumatoid 
arthritis, claimed as a residual of exposure to ionizing 
radiation, was denied.  The veteran did not appeal that 
decision to the United States Court of Veterans Appeal (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter Court); and therefore, that decision became 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after insuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

New and material evidence is evidence not previously 
submitted to VA decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Evidence added to the record since the Board's decision in 
December 1996 consists of VA medical records reflecting 
inpatient and outpatient treatment from February 1995 through 
August 2001; reports, dated in July 1997, from two of the 
veteran's treating physicians at the VA; a report of contact 
(VA Form 119), dated in March 1998, with the Defense Special 
Weapons Agency; an April 1998 opinion from the VA's Chief 
Public Health and Environmental Hazards officer; a May 1998 
opinion from the Director of the VA Compensation and Pension 
Service; a December 1998 report of the veteran's plutonium 
bioassay results from the Brookhaven National Laboratory; a 
June 1999 statement from a fellow veteran; a July 1999 
statement from one of the veteran's treating physicians at 
the VA; and various articles, book extracts, and treatises 
concerning the effects of radiation exposure.  Such evidence 
is new in the sense that it has not been previously submitted 
to VA decision-makers.  It is also material in that it goes 
to the very heart of the veteran's appeal, i.e. whether the 
veteran's rheumatoid arthritis is the result of his radiation 
exposure in service.  See, for example, the reports dated in 
July 1997 from two of the veteran's treating physicians at 
the VA which conclude that the veteran's rheumatoid arthritis 
is the result of such exposure.  Therefore, the Board is of 
the opinion that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, it is sufficient to reopen the claim.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for rheumatoid arthritis, 
claimed as a result of exposure to ionizing radiation is 
reopened.


REMAND

In light of the foregoing decision, the VA may proceed to 
evaluate the merits of the veteran's claim of entitlement to 
service connection for rheumatoid arthritis, claimed as a 
residual of exposure to ionizing radiation.  Elkins.  It 
would be premature for the Board to take such action prior to 
the RO, as it could result in prejudice to the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); 
VAOPGCPREC 16-92.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2001)).  That law redefined the obligations of 
the VA with respect to the duty to assist, and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA Pub. L. No. 106-475, Section 3(a), 114 Stat. 2096, 2096-
98 (2000) (to be codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp.)).  That law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, No. 96-1517 (US Vet. App. 
November 6, 2000) (precarium order), which had held that the 
VA cannot assist in the development of a claim that is not 
well grounded.  VCAA Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
The veteran, however, has not been notified of the provisions 
of the VCAA.
In August 2001, the VA published final rules implementing the 
VCAA, including changes with respect to the definition of new 
and material evidence and the development of associated 
cases.  66 Fed. Reg. 45,620 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326(a)).  While such changes are effective only for claims 
filed on or after August 29, 2001, it must be emphasized that 
this case is going to be decided on the merits.  As such, the 
VCAA is applicable to the veteran's appeal.

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development, including, 
but not limited to, the scheduling of any 
other necessary VA examinations.  Then, 
the RO should readjudicate the issue of 
entitlement to service connection for 
rheumatoid arthritis, claimed as a 
residual of exposure to ionizing 
radiation.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
otherwise in order, the case should be 
returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

